—Order, Supreme Court, New York County (Paula Omansky, J.), entered September 19, 1995, which, inter alia, denied plaintiffs’ cross motion for an order directing termite treatment and summary judgment on the issue of defendant’s breach of the warranty of habitability, unanimously affirmed, with costs.
We agree with the motion court that on this record there exist questions of fact as to the legal status of the subject apart*340ment, as well as the existence of, and attempts to treat, the termite condition. These are sufficient to warrant denial of summary judgment and mandatory injunctive relief.
We have considered plaintiffs’ other contentions and find them to be without merit. Concur—Rosenberger, J. P., Wallach, Kupferman, Nardelli and Mazzarelli, JJ.